DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claim 14 is withdrawn from consideration for being directed to non-elected subject matter.  Claims 1-13, 27-32 are currently under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-13, 28-32 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Sukumar et al (US 8,669,105).
Sukumar et al. disclose an artificial immune system that comprises at least one artificial germinal center (synthetic GC) embedded in an engineered tissue construct, said artificial germinal center comprises B cells, T cells and follicular dendritic cells (col.3, lines 35-41).  Sukumar et al. disclose Sukumar et al. disclose that the artificial immune system may be used to produce antibodies specific for an agent, comprising administering agent to the artificial system, isolating B cells producing antibodies specific for said agent, and the isolated B cells can be cloned and immortalized (col.3, lines 50-60).  Sukumar et al. disclose engagement of CD40 is known to activate B cells, soluble factors such as CD40L and anti-CD40 can be added to potentiate B cell viability (col.7, lines 11-12, col.9, lines 15-17, claims 14 and 16).  Sukumar et al. disclose naïve B cells isolated from naïve mice (col. 14, lines 34-39).  Sukumar et al. disclose GC produces memory B cells, and also plasmacytic series, B cells becomes antibody forming cells, proliferation of antibody-forming cells, antibody secretion and affinity maturation (col.8, lines 46-68).  Sukumar et al. discloses that the frequency of B cells with a given antigen specificity can be determined with a modified ELISPOT assay (col.11, liens 4-6), and phenotype including GC B cell phenotype, class switching and somatic hypermutation are determined (col.21, example 27).  The disclosure of Sukumar meets the limitation of steps a-c of claims 1 and 2.
Regarding claim 3, Sukumar et al. disclose the tissue construct comprises a microcarrier (see claim 3).  
Regarding claim 5, Sukumar et al. disclose the naïve B cells are sorted prior to exposure to the antigen (col.14, lines 34-39).
Regarding claim 8, Sukumar et al. disclose adding soluble factors to GC (col.7, lines 11-12, col. 9, lines 15-17).
Regarding claims 9 and 10, Sukumar et al. disclose adding IL-4 to the GC (col.13, line 44-55).
Regarding claims 11 and 30, Sukumar et al. disclose direct analysis of activated B cells can be performed by isolating B cells from engineered tissue matrix following antigen encounter construct using collagenase (col.11, lines 24-30), which meets the limitation of eliminating a portion of the three dimensional surface, or dead cells by enzymatic degradation.   
Regarding claim 12, Sukumar et al. disclose isolating B cells and cloning said B cells (col.3, line 58-60).
Regarding claim 13, Sukumar et al. disclose isolating B cells using microbeads and MACS system (col.13, line 67, col.14, line1), which meets the limitation of cell sorting.
Regarding claim 28, Sukumar et al. disclose obtaining positive ʌ-naïve B cells, and removing κ-positive B cells (col.14, lines 54-58), which meets the limitation of classifying the naïve B cells.
Regarding claim 29, Sukumar et al. disclose the naïve B cells are sorted prior to exposure to the antigen (col.14, lines 34-39), which meets the limitation of purifying the naïve B cells.  
Regarding claims 31 and 32, Sukumar et al. disclose engagement of CD40 is known to activate B cells, dendritic cells, and macrophages. Sukumar et al. disclose that engagement of FDC-CD40 by CD40L on T cells in active GC is required (col.7, lines 10-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukumar et al., in view of Guichard et al (IDS).
The teaching from Sukumar has been discussed above. However, Sukumar does not teach whether the CD40L is in multivalent form.
Guichard et al. teach monomers of CD40L can self-assemble around a threefold symmetry axis to form homotrimers that can each bind three receptor molecules (page 355, 1st paragraph).  Guichard et al. teach synthetic multivalent ligands to CD40, owing to the presence of multiple copies of a recognition motif attached to a central scaffold, can mediate clustering of cell surface receptors and function as effector molecules (page 355, 2nd paragraph, line 1-3).  Guichard et al. teach the radial distribution of CD40 binding units (multivalent form) and C3-symmetry are preferred for optimal binding to CD40 and signaling (page 357, last paragraph, lines 1-2).
It would have been obvious to an ordinary skilled in the art to use multivalent form of CD40L to activate the B cells in artificial GC based on the combined teaching from Sukumar and Guichard et al. The ordinary skilled in the art would be motivated to use multivalent form of CD40L because Guichard et al. demonstrated that multivalent form of CD40L is preferred for optimal binding to CD40 and signaling. The ordinary skilled in the art would have reasonable expectation of success to use a CD40L in multivalent form as taught by Guichard et al. in the process of generating B cells as taught by Sukumar.  Therefore, the claimed method of claim 4 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.  
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukumar et al., in view of Purwada et al (IDS).
The teaching from Sukumar has been discussed above.  However, Sukumar does not specifically teach that at least one of the CD40L and the antigen is bound to the microbeads or microcarrier.
Purwada et al. teach a method of making ex vivo engineered immune organoid for controlled germinal center reactions (abstract). Purwada et al. teach a B cell follicle organoid made of nanocomposite biomaterials that recapitulates the anatomical microenvironment of a lymphoid tissue that provides the basis to induce accelerated GC reaction by continuously providing ECM and cell-cell signals to naïve B cells.  Purwada et al. teach this organoid provides over primary B cell proliferation with 100 fold higher and rapid differentiation to the GC phenotype with robust antibody class switching (page 32, 2nd col., 2nd paragraph, lines 1-4).  Purwada et al. teach that CD40L signaling is critical in induction of GC phenotype (page 32, 2nd col., 2nd paragraph, lines 5-7). 
It would have been obvious to an ordinary skilled in the art to bound at least the antigen or CD40L to the three dimensional surface comprises microcarrier in the method of generating B cells in vitro based on the combined teaching from Sukumar and Purwada et al. The ordinary skilled in the art would be motivated to bound the antigen and/or CD40L in the three dimensional surface in the method taught by Sukumar because it would more efficiently induce B cell proliferation and switch to GC phenotype as taught by Purwada et al. The ordinary skilled in the art would have reasonable expectation of success to bound antigen or CD40L to the GC construct and activates naïve B cells following combined teaching from Sukumar and Purwada et al.  Therefore, the claimed invention in claim 6 and 7 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636